In a proceeding pursuant to CPLR article 78, inter alia, to compel appellants to continue the Department of.Education at the State University of New York at Stony Brook, the appeal is (1) from a judgment of the Supreme Court, Suffolk County, entered July 16, 1976, which, inter alia, enjoined enforcement of the determination to eliminate the said department, and (2) as limited by appellants’ brief, from so much of an order of the same court, dated August 27, 1976, as, upon reargument, adhered to the original determination. By order dated November 1, 1976, this court (1) dismissed the appeal from the judgment as academic on the ground that the said judgment had been superseded by the order made upon reargument, (2) held that amendment of the master plan was not a prerequisite to the abolition of the Education Department at Stony Brook, (3) remitted the proceeding to Special Term to hear and report as to whether appellants have complied with the provisions of 8 NYCRR 338.14 and (4) directed that the appeal from the order dated August 27, 1976 be held in abeyance (Hedley v State Univ. of N. Y., 54 AD2d 891). Special Term has complied and filed a report in accordance therewith, in which it concluded that appellants have fully complied with the provisions of 8 NYCRR 338.14. Order dated August 27, 1976 reversed insofar as appealed from, without costs or disbursements, and proceeding dismissed on the merits. Special Term’s determination that appellants effectively complied with the requirements of 8 NYCRR 338.14 finds ample support in the record. Hopkins, J. P., Cohalan and Damiani, JJ., concur; Shapiro and Titone, JJ., concur in the result, with the following memorandum: We adhere to the views expressed in our dissent when this proceeding was remitted to Special Term (Hedley v State Univ. of N. Y., 54 AD2d 891).